NEWS RELEASE NASDAQ Symbol: “STRS” Stratus Properties Inc. Financial and Media Contact: 98 San Jacinto Blvd. Suite 220 William H. Armstrong III Austin, Texas78701 (512) 478-5788 STRATUS PROPERTIES INC. REPORTS SECOND-QUARTER AND SIX-MONTH 2008 RESULTS AND UPDATES DEVELOPMENT ACTIVITIES HIGHLIGHTS · Effective May 1, 2008, Stratus entered into a joint venture with Canyon-Johnson Urban Fund II, L.P. for the development of the mixed-use W Austin Hotel & Residences project in downtown Austin, Texas. · Crestview Station project’s sale of multi-family and commercial properties resulted in Stratus receiving $3.6 million of cash distributions from this 50 percent-owned investment in the first six months of 2008. · For the third quarter of 2008, Stratus’ scheduled real estate sales under existing homebuilder lot sale contracts include 23 lots in its Circle C community for $1.5 million. Second Quarter Six Months 2008 2007 2008 2007 (In Thousands, Except Per Share Amounts) Revenues $ 4,223 $ 6,788 $ 9,290 $ 12,105 Operating (loss) income (1,643 ) 585 (2,650 ) 1,288 (Loss) income from continuing operations (1,168 ) 417 (1,079 ) 1,179 Loss from discontinued operations (105 )a (176 ) (105 )a (200 ) Net (loss) income $ (1,273 ) $ 241 $ (1,184 ) $ 979 Diluted net (loss) income per share of common stock: Continuing operations $ (0.16 ) $ 0.05 $ (0.15 ) $ 0.15 Discontinued operations (0.01 )a (0.02 ) (0.01 )a (0.02 ) Diluted net (loss) income per share of common stock $ (0.17 ) $ 0.03 $ (0.16 ) $ 0.13 Diluted weighted average shares of common stock outstanding 7,631 7,690 7,599 7,680 a. In June 2008, Stratus revised the amount of Texas Margin Tax accrued on Escarpment Village income earned during 2007, resulting in $0.1 million additional tax expense related to 2007, which has been recognized in 2008. AUSTIN, TX, August 11, 2008 – Stratus Properties Inc. (NASDAQ: STRS) reported a net loss of $1.3 million, $0.17 per share, for the second quarter of 2008, compared to net income of $0.2 million, $0.03 per share, for the second quarter of 2007. For the six months ended June 30, 2008, Stratus reported a net loss of $1.2 million, $0.16 per share, compared with net income of $1.0 million, $0.13 per share, for the six months ended June 30, 2007. Real Estate Revenues.Property sales for the second-quarter and six-month periods of 2008 and 2007 included the following (revenues in thousands): Second Quarter 2008 2007 Lots Revenues Lots Revenues Residential Properties: Barton Creek Calera Courtyard Homes 1 $635 - $- Calera Drive - - 2 809 Mirador Estate - - 2 1,559 Wimberly Lane Phase II Standard Homebuilder - - 3 522 Circle C Meridian 22 1,723 20 1,423 Deerfield - - 15 1,004 Total Residential 23 $2,358 42 $5,317 Six Months 2008 2007 Lots Revenues Lots Revenues Residential Properties: Barton Creek Calera Courtyard Homes 1 $635 - $- Calera Drive - - 2 809 Mirador Estate - - 2 1,559 Wimberly Lane Phase II Standard Homebuilder 1 265 a 6 1,045 Circle C Meridian 55 3,952 48 3,239 Deerfield 21 1,410 30 2,008 Total Residential 78 $6,262 88 $8,660 a. Includes $0.1 million for homebuilder contract termination fee. Stratus also sold a five-acre tract at the Circle C community for $1.1 million during the first six months of 2007. 2 Rental
